DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 17, 2020. Claims 1-17 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on November 17, 2020 and November 17, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for JP2019-210602 dated November 21, 2019.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites a position where the operator detected from the image is present and should recite “a position where the operator, detected from the image, is present.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	an obtaining unit… found in claims 1 and 11. Structure for this limitation may be found at least at Fig. 1, [0079], and [0109] of the disclosure as originally filed; the computer processor.
b.	an image capturing unit… found in claims 1, 11, and 14-17. Structure for this limitation may be found at least at [0019] of the disclosure as originally filed; a camera.
c.	an operator detecting unit… found in claims 1-3 and 6-7. Structure for this limitation may be found at least at Fig. 1, [0079], and [0109] of the disclosure as originally filed; the computer processor.
d.	a terminal detecting unit… found in claims 1 and 3. Structure for this limitation may be found at least at Fig. 1, [0079], and [0109] of the disclosure as originally filed; the computer processor.
e.	a position estimating unit… found in claim 3. Structure for this limitation may be found at least at Fig. 1, [0083], and [0109] of the disclosure as originally filed; the computer processor.
f.	an operator detecting unit… found in claim 1. Structure for this limitation may be found at least at Fig. 1, [0079], and [0109] of the disclosure as originally filed; the computer processor.
h.	a control unit… found in claims 1 and 11. Structure for this limitation may be found at least at Fig. 1, [0079], and [0109] of the disclosure as originally filed; the computer processor.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus, independent claim 11 is directed toward an apparatus, independent claim 14 is directed toward an apparatus, independent claim 15 is directed toward an apparatus, independent claim 16 is directed toward a non-transitory computer-readable storage medium, and claim 17 is directed toward a non-transitory computer-readable storage medium. Therefore, each of the independent claims 1, 11, and 14-17 along with the corresponding dependent claims 2-10 and 12-13 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 11, and 14-17 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: A vehicle control apparatus that controls movement of a vehicle in response to an instruction from a remote control terminal located outside the vehicle, the apparatus comprising: 
an obtaining unit configured to obtain an image captured by an image capturing unit configured to capture an image of a periphery of the vehicle (a person may look around the outside of a vehicle); 
an operator detecting unit configured to detect an operator of the remote control terminal on the basis of the image obtained by the obtaining unit (a person may look at and notice a remote control terminal based on looking around); 
a terminal detecting unit configured to detect a position of the remote control terminal relative to the vehicle (a person may notice a position of a remote terminal relative to a vehicle based on looking around); and 
a control unit configured to control, on the basis of a detection result from the operator detecting unit and a detection result from the terminal detecting unit, whether to permit or prohibit a remote control operation of the vehicle performed through the remote control terminal (a person may think about whether or not the remote control should be allowed to control the vehicle based on the observed information).


Under Step 2A, Prong One, independent claims 1, 11, and 14-17 recite, in part, apparatuses and non-transitory computer readable mediums. Other than reciting a vehicle control apparatus, software units, an image capturing unit, a remote control terminal, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1, 11, and 14-17 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 11, and 14-17 recite the additional elements of a vehicle control apparatus, software units, an image capturing unit, a remote control terminal.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a vehicle control apparatus, software units, an image capturing unit, a remote control terminal are not integrated into the claims as a whole, claims 1, 11, and 14-17 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 11, and 14-17are not patent eligible. 

Dependent claims 2-10 and 12-13 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-10 and 12-13, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-10 and 12-13 are patent ineligible.

Examiner notes that stopping/preventing physical control of the vehicle based on the prohibiting of the remote control operation and the remote control controlling physical movement of the vehicle based on the permitting of the remote control operation would be enough to overcome the current 35 U.S.C. 101 rejections. If such amendments are not desirable to Applicant, it is recommended for Applicant to reach out for an interview to discuss other potential directions for overcome these rejections.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0058587 (hereinafter, “Leinfelder”).

Regarding claim 1, Leinfelder discloses a vehicle control apparatus that controls movement of a vehicle in response to an instruction from a remote control terminal located outside the vehicle (see at least [0013]), the apparatus comprising: 
an obtaining unit configured to obtain an image captured by an image capturing unit configured to capture an image of a periphery of the vehicle (see at least [0021]-[0022]; image information is captured for the vehicle surroundings); 
an operator detecting unit configured to detect an operator of the remote control terminal on the basis of the image obtained by the obtaining unit (see at least [0013]; the operator of the mobile control device (i.e., remote control terminal) is detected via the image(s)); 
a terminal detecting unit configured to detect a position of the remote control terminal relative to the vehicle (see at least [0013]; the actual position of the vehicle relative to the mobile control device (i.e., remote control terminal) is detected); and 
a control unit configured to control, on the basis of a detection result from the operator detecting unit and a detection result from the terminal detecting unit, whether to permit or prohibit a remote control operation of the vehicle performed through the remote control terminal (see at least [0013]-[0015], and [0041]; the remote control may be prevented, terminated, or interrupted based on the interpretation of the information obtained about the operator and the terminal, and the allowance of the control of the vehicle by the operator is also decided based on the same information).

Regarding claim 2, Leinfelder discloses all of the limitations of claim 1. Additionally, Leinfelder discloses wherein the control unit prohibits the remote control operation when the operator is not detected by the operator detecting unit (see at least the Abstract and Claim 1; the operation is terminated when the operator is not detected).

Regarding claim 3, Leinfelder discloses all of the limitations of claim 1. Additionally, Leinfelder discloses a position estimating unit configured to estimate, on the basis of the detection result from the operator detecting unit, a position where the operator detected from the image is present (see at least [0013]-[0015]; the operator of the mobile control device (i.e., remote control terminal) is detected via the image(s), and the position of the operator’s head relative to the vehicle is determined along with the operator’s position with respect to the vehicle), 
wherein the control unit controls whether to permit or prohibit the remote control operation on the basis of the position of the operator estimated by the position estimating unit and the position of the remote control terminal detected by the terminal detecting unit (see at least [0013]-[0015], and [0041]; the remote control may be prevented, terminated, or interrupted based on the interpretation of the information obtained about the operator, such as the position of the operator’s head relative to the vehicle, and the terminal, and the allowance of the control of the vehicle by the operator is also decided based on the same information).

Regarding claim 6, Leinfelder discloses all of the limitations of claim 1. Additionally, Leinfelder discloses wherein the operator detecting unit detects the operator in the image using image recognition (see at least [0038]; the operator is detected via an image recognition process using the image data).

Regarding claim 9, Leinfelder discloses all of the limitations of claim 1. Additionally, Leinfelder discloses wherein when the remote control operation has been prohibited, the control unit causes the remote control terminal to display return guidance for returning from a prohibited state (see at least [0062] and [0074]; when the movement is terminated, it is a notification to the operator that something went wrong. The process then re-starts, and the re-initiation may include an icon displayed on the mobile control device for initiation by the operator).

Regarding claim 10, Leinfelder discloses all of the limitations of claim 1. Additionally, Leinfelder discloses wherein the remote control of the vehicle is remote parking control (see at least [0061]; the remote control may control parking of the vehicle).

Regarding claim 11, Leinfelder discloses a vehicle control apparatus that controls movement of a vehicle in response to an instruction from a remote control terminal located outside the vehicle (see at least [0013]), the apparatus comprising: 
an obtaining unit configured to obtain an image captured by an image capturing unit configured to capture an image of a periphery of the vehicle (see at least [0021]-[0022]; image information is captured for the vehicle surroundings);
a detecting unit configured to detect the remote control terminal on the basis of the image obtained by the obtaining unit (see at least [0013]; the operator of the mobile control device (i.e., remote control terminal) is detected via the image(s)); and 
a control unit configured to control, on the basis of a detection result from the detecting unit, whether to permit or prohibit a remote control operation of the vehicle performed through the remote control terminal (see at least [0013]-[0015], and [0041]; the remote control may be prevented, terminated, or interrupted based on the interpretation of the information obtained about the operator and the terminal, and the allowance of the control of the vehicle by the operator is also decided based on the same information).

Regarding claim 13, Leinfelder discloses all of the limitations of claim 1. Additionally, Leinfelder discloses a vehicle comprising the vehicle control apparatus according to claim 1 (see at least the Abstract and Claim 1; the operation is terminated when the operator is not detected).

Regarding claim 14, Leinfelder discloses an operation method of a vehicle control apparatus that controls movement of a vehicle in response to an instruction from a remote control terminal located outside the vehicle (see at least [0013]), the method comprising: 
obtaining an image captured by an image capturing unit configured to capture an image of a periphery of the vehicle (see at least [0021]-[0022]; image information is captured for the vehicle surroundings);  
detecting an operator of the remote control terminal on the basis of the image obtained in the obtaining (see at least [0013]; the operator of the mobile control device (i.e., remote control terminal) is detected via the image(s));
detecting a position of the remote control terminal relative to the vehicle (see at least [0013]; the actual position of the vehicle relative to the mobile control device (i.e., remote control terminal) is detected); and
controlling, on the basis of a detection result from the detecting of the operator and a detection result from the detecting of the position, whether to permit or prohibit a remote control operation of the vehicle performed through the remote control terminal (see at least [0013]-[0015], and [0041]; the remote control may be prevented, terminated, or interrupted based on the interpretation of the information obtained about the operator and the terminal, and the allowance of the control of the vehicle by the operator is also decided based on the same information).

Regarding claim 15, Leinfelder discloses an operation method of a vehicle control apparatus that controls movement of a vehicle in response to an instruction from a remote control terminal located outside the vehicle (see at least [0013]), the method comprising: 
obtaining an image captured by an image capturing unit configured to capture an image of a periphery of the vehicle (see at least [0021]-[0022]; image information is captured for the vehicle surroundings);  
detecting the remote control terminal on the basis of the image obtained in the obtaining (see at least [0013]; the operator of the mobile control device (i.e., remote control terminal) is detected via the image(s)); and 
controlling, on the basis of a detection result from the detecting, whether to permit or prohibit a remote control operation of the vehicle performed through the remote control terminal (see at least [0013]-[0015], and [0041]; the remote control may be prevented, terminated, or interrupted based on the interpretation of the information obtained about the operator and the terminal, and the allowance of the control of the vehicle by the operator is also decided based on the same information).

Regarding claim 16, Leinfelder discloses a non-transitory computer-readable storage medium in which is stored a program for causing a computer to execute each step of an operation method of a vehicle control apparatus that controls movement of a vehicle in response to an instruction from a remote control terminal located outside the vehicle (see at least [0013] and [0059]), the method comprising: 
obtaining an image captured by an image capturing unit configured to capture an image of a periphery of the vehicle (see at least [0021]-[0022]; image information is captured for the vehicle surroundings);
detecting an operator of the remote control terminal on the basis of the image obtained in the obtaining (see at least [0013]; the operator of the mobile control device (i.e., remote control terminal) is detected via the image(s));
detecting a position of the remote control terminal relative to the vehicle (see at least [0013]; the actual position of the vehicle relative to the mobile control device (i.e., remote control terminal) is detected); and 
controlling, on the basis of a detection result from the detecting of the operator and a detection result from the detecting of the position, whether to permit or prohibit a remote control operation of the vehicle performed through the remote control terminal (see at least [0013]-[0015], and [0041]; the remote control may be prevented, terminated, or interrupted based on the interpretation of the information obtained about the operator and the terminal, and the allowance of the control of the vehicle by the operator is also decided based on the same information).

Regarding claim 17, Leinfelder discloses a non-transitory computer-readable storage medium in which is stored a program for causing a computer to execute each step of an operation method of a vehicle control apparatus that controls movement of a vehicle in response to an instruction from a remote control terminal located outside the vehicle (see at least [0013] and [0059]), the method comprising: 
obtaining an image captured by an image capturing unit configured to capture an image of a periphery of the vehicle (see at least [0021]-[0022]; image information is captured for the vehicle surroundings);  
detecting the remote control terminal on the basis of the image obtained in the obtaining (see at least [0013]; the operator of the mobile control device (i.e., remote control terminal) is detected via the image(s)); and 
controlling, on the basis of a detection result from the detecting, whether to permit or prohibit a remote control operation of the vehicle performed through the remote control terminal (see at least [0013]-[0015], and [0041]; the remote control may be prevented, terminated, or interrupted based on the interpretation of the information obtained about the operator and the terminal, and the allowance of the control of the vehicle by the operator is also decided based on the same information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Leinfelder, as applied to independent claim 1 above, in view of U.S. Pub. No. 2018/0290627 (hereinafter, “Hariri”).

Regarding claim 4, Leinfelder discloses all of the limitations of claim 3. However, Leinfelder does not explicitly teach wherein the control unit prohibits the remote control operation when the position of the operator and the position of the remote control terminal are separated by greater than or equal to a predetermined distance.
Hariri, in the same field of endeavor, teaches wherein the control unit prohibits the remote control operation when the position of the operator and the position of the remote control terminal are separated by greater than or equal to a predetermined distance (see at least Fig. 3 and [0028]-[0030]; the user must be in specific ranges in order to have control of the vehicle. If the user is outside of the specified ranges, the control permissions are not granted (i.e., are prohibited)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Leinfelder with the teachings of Hariri in order to further the remote operation safety of the vehicle by a remote terminal by, for example, improving the accuracy of image recognition as applied to an operator; see at least Hariri at [0032].

Regarding claim 5, Leinfelder discloses and Hariri teaches all of the limitations of claim 3. Additionally, Hariri, in the same field of endeavor, teaches wherein the control unit calculates a distance from the vehicle to the operator and a distance from the vehicle to the remote control terminal, and prohibits the remote control operation when a difference between the distances is greater than or equal to a predetermined value (see at least Fig. 3 and [0028]-[0030]; the user must be in specific ranges in order to have control of the vehicle. If the user is outside of the specified ranges (i.e., values), the control permissions are not granted (i.e., are prohibited)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Leinfelder with the teachings of Hariri in order to further the remote operation safety of the vehicle by a remote terminal by, for example, improving the accuracy of image recognition as applied to an operator; see at least Hariri at [0032].

Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leinfelder, as applied to independent claims 1 and 11 above, in view of U.S. Pub. No. 2021/0295550 (hereinafter, “Wakita”).

Regarding claim 7, Leinfelder discloses all of the limitations of claim 1. However, Leinfelder does not explicitly teach 
 wherein the remote control terminal includes a light-emitting unit, and 
the operator detecting unit detects the operator by detecting, in the image, light emitted from the light-emitting unit of the remote control terminal.
Wakita, in the same field of endeavor, teaches wherein the remote control terminal includes a light-emitting unit (see at least [0102]-[0104]; the transmitting unit (i.e., remote control terminal) may include a light-emitting unit), and 
the operator detecting unit detects the operator by detecting, in the image, light emitted from the light-emitting unit of the remote control terminal (see at least [0102]-[0104] and [0246]; the operator may be detected via a specified pattern emitted from the light emitting unit of the transmitting unit (i.e., remote control terminal)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Leinfelder with the teachings of Wakita in order to provide an alternative means of identifying an operator within an image for authorization purposes; see at least Wakita at [0082] and [0175].

Regarding claim 8, Leinfelder discloses and Wakita teaches all of the limitations of claim 7. Additionally, Wakita teaches wherein the control unit prohibits the remote control operation when light emitted in a predetermined light emission pattern is not detected (see at least [0102]-[0104] and [0246]; authorization based on recognition of light emitting patterns is taught by Wakita).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Leinfelder with the teachings of Wakita in order to provide an alternative means of identifying an operator within an image for authorization purposes and excluding authorization when the operator is not detected; see at least Wakita at [0082] and [0175]. 
	Examiner notes that identifying the operator via the light emitted pattern is considered an obvious variant to the identification procedures discussed in Leinfelder in which, without identification, the operator is prohibited from control operations of the vehicle. 

Regarding claim 12, Leinfelder discloses all of the limitations of claim 11. However, Leinfelder does not explicitly teach wherein the detecting unit prohibits the remote control operation when it is not detected that the remote control terminal is emitting light in a predetermined light emission pattern.
Wakita, in the same field of endeavor, teaches wherein the detecting unit prohibits the remote control operation when it is not detected that the remote control terminal is emitting light in a predetermined light emission pattern (see at least [0102]-[0104] and [0246]; authorization based on recognition of light emitting patterns is taught by Wakita).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Leinfelder with the teachings of Wakita in order to provide an alternative means of identifying an operator within an image for authorization purposes and excluding authorization when the operator is not detected; see at least Wakita at [0082] and [0175]. 
Examiner notes that identifying the operator via the light emitted pattern is considered an obvious variant to the identification procedures discussed in Leinfelder in which, without identification, the operator is prohibited from control operations of the vehicle. 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2019/0382010 which relates to controlling movement of a vehicle via a remote control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663